Atkinson, J.
1. In the ease of Brown, executrix, v. Sutton, no reason appears why the court held the property subject to the principal and interest of the executions held by the plaintiff in fi. fa., but not subject to the attorney’s fees contained in the same judgments; but this will not require the grant of a new trial. Under the power lodged in this court (Civil Code (1910), §§ 6103 '(par. 2), 6216), direction is given that the verdict and judgment for the plaintiff be so amended as also to include liability of the property involved for the attorney’s fees, as well as for the principal, interest, and costs due on the executions.
2. In the ease of Sutton v. Broion, executrix, the evidence was sufficient to demand the verdict finding the property subject, and there was no error in overruling the motion for new trial.

Judgment reversed, with direction, in the first case, and affirmed m the second.


All the Justices concur, except Fish, G. J., absent.